DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 calls for “…wherein the urinary catheter set does not include additional lubricant.” This language is ambiguous because parent claim 1 does not mention any form of lubricant. Although claim 2 describes a “fluid packet,” and claim 3 describes “a lubricant,” these claims are not a parent of claim 7. 
The phrase “does not include additional lubricant” is ambiguous since it does not set a baseline or threshold that defines the additional lubricant. In other words, the claim does not specify whether the set may contain lubricant, or whether it excludes lubricant beyond a certain amount or beyond a specific form. 
Claim 11 calls for “… a container … each of the plurality of urinary catheter sets according to the urinary catheter set of claim 1, wherein the container contains the plurality of urinary catheter sets.” However, parent claim 1 calls for “… the collection bag is configured as a package for the set, and the collection bag is the only package for the set …” 
Dependent claim 11 appears to conflict with parent claim 1, since claim 1 excludes further packaging beyond the collection bag. The discrepancy appears to arise from dependent claim 11 packaging the catheter sets as a collection, while parent claim 1 excludes individual packaging. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 describes a catheter set “… comprising the introducer tip, the wipe, the lubricant, the pad, and the glove.” However, parent claim 3 also describes a catheter set “… further comprising an introducer tip, a wipe, a lubricant, a pad, a glove, or a plurality thereof …” Therefore, claim 5 does not add further limitations to the claim scope. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kubalak, Thomas P. (US 20020103467). 
Regarding claim 1, Kubalak discloses a urinary catheter set (¶ [0004], [0028], FIGS. 1, 1A and 1B, urine collection bag 10), comprising: 
a collection bag (¶ [0028], urine collection bag 10 includes two opposed portions 11 and 12 of flexible sheet material (FIG. 1B), which are sealed at seams 14 to provide a substantially closed receptacle 13 for receiving urine); and 
a urinary catheter (¶ [0028], catheter 40); 
wherein: the urinary catheter is positioned inside of the collection bag (¶ [0028], prior to use, a catheter 40 (shown in phantom lines) resides in the urine collection bag 10); 
the collection bag is configured as a package for the set, and the collection bag is the only package for the set (Kubalak shows that bag 10 forms the outermost extent of the catheter set and does not disclose any further packaging). 

Regarding claim 7, Kubalak discloses that the urinary catheter set does not include additional lubricant (¶ [0002], In a closed catheter system, the lubricated catheter is supplied inside the urine collection bag with a urethral introducer tip; ¶ [0041], Due to the presence of lubricant, the deformable stop member 51 can be easily disengaged from the beveled edge when the user desires to do so). This claim is rejected under 35 USC 112 for indefiniteness as discussed above. Kubalak discloses lubricant only inside the collection bag, and does not include extra packets or containers of lubricant. 

Regarding claim 10, Kubalak discloses that the urine collection bag has a length from an opening in a first end to a closed second end, and wherein the urinary catheter spans a majority of the length of the urine collection bag inside of the urine collection bag (Fig. 1A, catheter 40 extends through most of bag 10). 

Claims 1, 2 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kull-Osterlin; Kristina et al. (US 20090163884). 
Regarding claim 1, Kull-Osterlin discloses a urinary catheter set (¶ [0001], [0006], [0029], Fig. 1, catheter assembly 1), comprising:
a collection bag (¶ [0033], Fig. 1, elongate pocket 4 and collection bag 5); and 
a urinary catheter (¶ [0029] The catheter assembly 1 comprises a catheter 2); 
wherein: the urinary catheter is positioned inside of the collection bag (¶ [0032], receptacle 3, which has an elongate pocket 4 accommodating the catheter 2; ¶ [0039], elongate pocket 4 housing the insertion end 14 of the catheter 2, and the part of the elongate pocket 4 housing the connector 13);  
the collection bag is configured as a package for the set (¶ [0048] In a storage state, the catheter assembly is maintained in a folded disposition … In the following, the two lateral parts of the urine collection bag 5 are folded towards each other as illustrated by FIG. 3); and 
the collection bag is the only package for the set (¶ [0013] The assembly is particularly useful as a package for housing a hydrophilic urinary catheter; Kull-Osterlin does not disclose any further packaging beyond the folded collection bag 5).  

Regarding claim 2, Kull-Osterlin further discloses a fluid packet, wherein the fluid packet is inside of the collection bag (¶ [0043], the pouch 15 is preferably arranged within the hollow body 7 of the urine collection bag 5). 

Regarding claim 7, Kull-Osterlin discloses that the urinary catheter set does not include additional lubricant (¶ [0029], a catheter 2, which preferably, although not necessarily, is a hydrophilic urinary catheter; ¶ [0031], the catheter 2 may be provided with a hydrophilic coating wherein the hydrophilic polymer coating comprises material selected from polyvinyl compounds, polysaccharides … or copolymer of polymethylvinyl ether and maleinic acid anyhydride). This claim is rejected under 35 USC 112 for indefiniteness as discussed above. Kull-Osterlin discloses a hydrophilic coated catheter, and does not include extra packets or containers of lubricant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kull-Osterlin; Kristina et al. (US 20090163884) in view of Lien; Khoa T. et al. (US 20130112589).
Regarding claims 3-5, Kull-Osterlin discloses that the collection bag is folded around and coupled to itself to form the package for the set (¶ [0034], Arranged on the tabs 6 are points of attachment 8, for connecting pairs of tab areas and/or tabs together, and thereby to releasably maintain the catheter assembly 1 in a folded disposition during storage). 
Kull-Osterlin lacks an introducer tip, wipe, lubricant, pad, glove, or plurality thereof packaged by the collection bag. Lien discloses a kit and method for performing pleural drainage (¶ [0001], [0005], [0006], [0038]), comprising:
a collection bag (¶ [0038], FIG. 1, two superposed sheets 12, 14 that form a disposal bag 10);
formed into an outer packaging (¶ [0049], the upper corner 30 is brought over the rest of the bag 10 and folded along the diagonal line 34 as shown in FIG. 5; ¶ [0050], FIGS. 6 through 9 show the folding of the sides and upper 30 and lower corners 26 to produce the final kit);
further comprising an introducer tip, a wipe, a lubricant, a pad, a glove, or a plurality thereof, wherein each of the introducer tip, wipe, lubricant, pad, glove, or plurality thereof is packaged by the collection bag (¶ [0004], current pleural drainage kits consist of a drainage bag with associated tubing, alcohol pads/wipes, gloves and a few other ancillary items; ¶ [0048], the contents of the kit 32 that is used for pleural drainage that may be disposed of in the bag 10 include, for example, gloves, a plastic bag; ¶ [0050], final packaged kit as shown in FIG. 9).
Lien incorporates useful items into a catheter package without adding extra packaging. A skilled artisan would have been able to modify Kull-Osterlin with the additional items of Lien by enclosing or enveloping the extra elements in the cavity made by folding the lateral parts of the bag. One would be motivated to modify Kull-Osterlin with the added elements of Lien to provide an integrated kit that supplies other materials used during a catheterization procedure.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kull-Osterlin and Lien, further in view of Kubalak, Thomas P. (US 20020103467).
Regarding claim 6, Kull-Osterlin and Lien lack an introducer tip and introducer tip cover. Kubalak discloses a urine collection bag (¶ [0004], [0028], FIGS. 1, 1A and 1B, urine collection bag 10), comprising an introducer tip including an introducer tip cover releaseably coupled to the introducer tip (¶ [0028], introducer tip 47 … cap 43).
Kubalak prevents contamination or leaks from an introducer tip with a removable and replaceable cap. One would be motivated to modify Kull-Osterlin and Lien with Kubalak’s introducer tip and introducer tip cover to more easily insert a catheter and preserve sterile conditions of the introducer. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kull-Osterlin; Kristina et al. (US 20090163884) in view of Kubalak, Thomas P. (US 20020103467). 
Regarding claim 10, Kull-Osterlin lacks a catheter that spans a majority of the length of the urine collection bag. Kubalak discloses a urinary catheter set wherein a urine collection bag has a length from an opening in a first end to a
closed second end, and wherein the urinary catheter spans a majority of the length of the urine collection bag inside of the urine collection bag (Fig. 1A, urinary catheter 40);
Kubalak demonstrates how to store a longer catheter in a disposable urine collection bag. One would be motivated to modify Kull-Osterlin with the relatively longer catheter of Kubalak to use a standard length of catheter, to accommodate a wider range of patients or to reduce the longitudinal size of the bag. Therefore, it would have been obvious to modify Kull-Osterlin with Kubalak’s relatively longer catheter in order to use a standardized catheter length, or to make the collection bag more compact.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kull-Osterlin; Kristina et al. (US 20090163884) in view of Franks-Farah, Judith  et al. (US 20040055925 A1).
Regarding claim 11, Kull-Osterlin discloses a urinary catheter set according to the urinary catheter set of claim 1, as discussed above. Kull-Osterlin does not explicitly disclose a plurality of urinary catheter sets or a container contains the plurality of urinary catheter sets. Franks-Farah discloses a system and method for clean intermittent male catheterization (¶ [0004], [0008], [0025], system 10), comprising: 
a container (¶ [0027], (XI) a container or box 40; ¶ [0028], system 10 could be provided to the patient in a box, tray, bag, container or any other suitable content holder device 40); and 
a plurality of urinary catheter sets; wherein the container contains the plurality of urinary catheter sets (¶ [0028], male 14 catheters 22; ¶ [0031], (VI) 4 male intermittent catheters 22). 
Franks-Farah supplies a number of catheters which are adequate to catheterize a patient during an extended time (¶ [0009] Preferred embodiments of the system contain sufficient apparatus for one month of catheter insertions (approximately 3 to 4 times a day)). One would be motivated to modify Kull-Osterlin with Franks-Farah’s container and plural catheter sets to more conveniently supply a quantity of catheters needed for a course of therapy. Therefore, it would have been obvious to modify Kull-Osterlin with Franks-Farah’s plural catheter sets in order to minimize the effort for ordering a month’s supply of catheters. 
 
Double Patenting 35 USC 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2 and 10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of Conway ‘969; Anthony J. et al. (US 9872969 B2). This is a statutory double patenting rejection. 
Regarding pending claim 1, Conway ‘969 claims all limitations in patented claim 1, namely a urinary catheter set (claim 1, A urinary catheter set), comprising: 
a collection bag; and a urinary catheter (claim 1, a collection bag; and a urinary catheter);
wherein: the urinary catheter is positioned inside of the collection bag (claim 1, a urinary catheter positioned inside of the collection bag); 
the collection bag is configured as a package for the set (claim 1, the collection bag is configured as a package for the urinary catheter set); and 
the collection bag is the only package for the set (claim 1, the collection bag is the only package for the urinary catheter set). 
Conway ‘969 claims all the same limitations as claim 1, therefore Conway ‘969’s claim 1 anticipates pending claim 1. 

Regarding pending claims 2 and 10, Conway ‘969 claims all limitations in patented claims 2 and 1, respectively. 

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3-7 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 4, 7 and 10 of Conway ‘969; Anthony J. et al. (US 9872969 B2).  
Table 1: 
Conway ‘969 
double patenting
Pending claim 
Conway ‘969
3
3, 4
4
4
5
3
6
7
11
10

Regarding pending claims 3-6 and 11, Conway ‘969 claims all limitations in patented claims 3, 4, 7 and 10 as shown in table 1. 

Regarding claim 7, Conway ‘969 claims that the urinary catheter set does not include additional lubricant (claim 1 does not describe any lubricant). 

Claims 1-7 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, and 9 of Conway ‘244; Anthony J. et al. (US 10780244 B2).  
Regarding pending claim 1, Conway ‘244 claims all limitations in patented claim 1, namely a urinary catheter set (claim 1, A urinary catheter set), comprising: 
a collection bag; and a urinary catheter (claim 1, a urine collection bag including an interior … a urinary catheter);
wherein: the urinary catheter is positioned inside of the collection bag (claim 1, a urinary catheter positioned in the interior of the urine collection bag); 
the collection bag is configured as a package for the set (claim 1, wherein an exterior surface of the urine collection bag is formed into an outer cavity configured to contain one or more elements for use in a urinary catheter procedure); and 
the collection bag is the only package for the set (Conway ‘244 does not claim any other packaging). 

Regarding claim 7, Conway ‘244 claims that the urinary catheter set does not include additional lubricant (claim 1 does not describe any lubricant). 

Table 2: Conway ‘244
double patenting
Pending claim 
Conway ‘244
Pending claim 
Conway ‘244
2
2
5
6
3
6
6
9
4
1, 6
10
1

Regarding pending claims 2-6 and 10, Conway ‘244 claims all limitations in patented claims 1, 2, 6, 7 and 9 as shown in table 2.


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The non-statutory double patenting rejections may be overcome by a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781